Citation Nr: 1602396	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for arthritis, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to June 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated April and July of 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

Although entitlement to service connection for memory loss was also included on the Veteran's December 2010 statement of the case, in his written January 2011 substantive appeal, he clearly withdrew his appeal for entitlement to service connection for memory loss.  Accordingly, this issue is no longer before the Board.  38 C.F.R. § 20.204.  

The Veteran was scheduled for a hearing in August 2012, but he failed to report to his scheduled hearing.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides, including Agent Orange, during his active duty service.

2.  The Veteran's currently diagnosed diabetes mellitus did not begin during, or for several years after, his active duty service, and was not otherwise related to his service.

3.  The Veteran's currently diagnosed neuropathy of the bilateral lower extremities did not begin during, or for several decades after, his active duty service, and was not otherwise related to his service.

4.  The Veteran's currently diagnosed arthritis, including osteoarthritis, did not begin during, or for several decades after, his active duty service, and was not otherwise related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, defined by 38 C.F.R. § 3.309(a), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Additionally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Each of the Veteran's appeals will be addressed in turn.

Diabetes Mellitus

First, the Veteran is seeking service connection for diabetes mellitus.  His service treatment records have been carefully reviewed, but do not reflect he sought treatment for, or made any complaint of, symptoms of diabetes mellitus during his active duty service.  Instead, on his April 1972 separation examination he was found to be in normal condition, and in a June 1972 signed statement the Veteran stated his health condition had not changed since his separation examination.  Therefore, the evidence does not establish he developed diabetes during his active duty service.

Post-service medical records are not clear exactly when the Veteran was initially diagnosed with diabetes mellitus.  VA treatment records reflect he has been prescribed medication to treat his diagnosed diabetes since as early as June 2005.  However, during a January 2010 VA treatment note the Veteran reported his diabetes developed in the late 1980s.  The following month, he reported his diabetes started in 1985.  As a lay person, the Veteran is competent to report a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds the Veteran's competent lay statements reflect he was diagnosed with diabetes mellitus sometime in the mid to late 1980s.  

Accordingly, by the Veteran's own statements, his diabetes did not develop within one year of his separation from active duty service.  As such, even though diabetes mellitus is included on the list of chronic diseases at 38 C.F.R. § 3.309(a), presumptive service connection under 38 C.F.R. § 3.307 is not available.

The Veteran has asserted that his diagnosed diabetes mellitus is a result of his exposure to herbicides, including Agent Orange.  Under VA regulations, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including diabetes mellitus, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  Therefore, if the Veteran was exposed to herbicide agents, presumptive service connection under 38 C.F.R. § 3.307(a)(6).  However, as will be discussed, the evidence does not establish the Veteran was exposed to herbicides, including Agent Orange, during his service.

VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  However, the evidence does not establish the Veteran served in Vietnam.

In February 2010, the Veteran was provided with an Agent Orange Registry examination.  However, this examination does not confirm exposure to Agent Orange, but merely screens veterans for potential long-term health problems.  See http://www.publichealth.va.gov/exposures/agentorange/benefits/registry-exam.asp.  Therefore, participation in this exam alone does not establish the Veteran was exposed to herbicides, including Agent Orange.

During this examination, the Veteran reported that he could not remember when he was in Vietnam, and stated that he served in Special Forces and did not always know where he was during service.  However, the Veteran's DD214 reflects he served as an indirect fire infantryman, and does not suggest he served in Special Forces.  His personnel records have been carefully reviewed and do not reflect he served in Vietnam.  Additionally, a February 2010 response from the Department of Defense DPRIS system indicates there is no evidence the Veteran served in Vietnam.  Finally, the Veteran himself has indicated that he never served in Vietnam on both his initial December 2005 application for VA benefits and his May 2010 written notice of disagreement.  Therefore, despite the Veteran's statement suggesting he may have served in Vietnam, the evidence does not establish he served within the Republic of Vietnam.  Accordingly, presumptive exposure to herbicides based on service in Vietnam is not established.

The evidence also does not establish the Veteran was otherwise exposed to herbicides, including Agent Orange.  His service treatment and personnel records do not suggest any herbicide exposure, and the Veteran has not described any incident when he was directly exposed.  Therefore, direct exposure to herbicides is not established.

Because the evidence does not establish the Veteran was exposed to herbicides, including Agent Orange, during his active duty service, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not available.

Finally, the evidence does not otherwise suggest the Veteran's diagnosed diabetes mellitus is related to his active duty service.  Instead, the Veteran's family history and overweight status are discussed in various treatment records as potential risk factors.  See e.g. February 2006 private treatment record and January 2010 VA treatment record.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed diabetes mellitus is related to his active duty service.  The Veteran did not develop diabetes during his active duty service or within one year of separation, but instead developed his disorder approximately ten years after his separation from service.  Additionally, the evidence does not establish he was exposed to herbicides, including Agent Orange, during his service, and therefore presumptive service connection is not available.  Finally, the evidence does not otherwise suggest his diagnosed diabetes is related to his active duty service.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Neuropathy of the Bilateral Legs

The Veteran is also seeking service connection for neuropathy of the lower legs. His service treatment records have been carefully reviewed, but do not reflect he made any complaint of, or sought any treatment for, neuropathy during his active duty service.  Instead, his legs were found to be in normal condition during his April 1972 separation examination.  Therefore, no in-service disorder is established.

Post-service medical records reflect the Veteran is currently diagnosed with neuropathy in his bilateral lower extremities.  See e.g. January 2010 and May 2010 VA treatment records.  However, the medical records do not reflect the Veteran developed neuropathy prior to approximately 2010.  Instead, in private treatment records from the summer of 2006, the Veteran consistently denied experiencing symptoms of neuropathy.  Therefore, the post-service medical records do not reflect the Veteran developed neuropathy until more than thirty years after his separation from active duty service.

Finally, these medical records do not otherwise suggest the Veteran's currently diagnosed neuropathy is related to his active duty service.  Instead, the medical records suggest the Veteran's symptoms of neuropathy are related to his diabetes mellitus.  See e.g. January 2010 VA treatment record.

As discussed, secondary service connection can be granted if a service-connected disability causes or aggravates an additional disability.  However, in this case the Veteran's diabetes mellitus is not service-connected, as discussed above.  Accordingly, his neuropathy cannot be service-connected secondary to a non-service-connected disability.  Therefore, secondary service connection is not available.

Finally, the Veteran has also asserted that his neuropathy is due to his exposure to Agent Orange during service.  See May 2010 notice of disagreement.  However, as discussed in detail above, the evidence does not establish the Veteran was exposed to herbicides, including Agent Orange, during his active duty service.  Accordingly, presumptive service connection based on herbicide exposure is not available.
Based on all the foregoing, the evidence does not suggest the Veteran's currently diagnosed neuropathy of the bilateral lower extremities is related to his active duty service.  The Veteran did not develop neuropathy during, or for several decades after, his active duty service.  Additionally, the medical records do not contain any opinion suggesting his neuropathy is otherwise related to his active duty service.  Finally, secondary and presumptive service connection are not available as the Veteran was not exposed to herbicides during service, and his diabetes mellitus is not service-connected.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Arthritis

The Veteran is also seeking service connection for arthritis.  His service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, or sought any treatment for, symptoms of arthritis during his active duty service.  Instead, on his April 1972 separation examination he was found to be in normal condition, and in a June 1972 signed statement the Veteran stated his health condition had not changed since his separation examination.  Therefore, the evidence does not establish the Veteran developed arthritis during his active duty service.

Additionally, post-service medical records do not reflect the Veteran sought any treatment for, or made any complaint of, arthritis in the first year following his separation from active duty service.  Accordingly, presumptive service connection under 38 C.F.R. § 3.307(a) is not available.

Post-service medical records do reflect the Veteran is currently diagnosed with arthritis.  He has been prescribed medication to treat this condition since as early as June 2005.  In a June 2010 problem list, a VA medical professional noted the Veteran was diagnosed with osteoarthritis which was primarily localized in the shoulder region.  Therefore, the presence of a currently disability is established.


However, the claims file does not include any medical opinion suggesting the Veteran's currently diagnosed arthritis is otherwise related to his active duty service.  Additionally, arthritis, including osteoarthritis, is not included on the exclusive list of diseases associated with herbicide exposure at 38 C.F.R. § 3.309(e), and therefore presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not available.

On his January 2011 written substantive appeal, the Veteran asserted that his arthritis was secondary to his diabetes mellitus.  However, as discussed above, the Veteran's currently diagnosed diabetes mellitus is not service-connected.  Service connection cannot be established a secondary to a non-service-connected disability, and therefore secondary service connection under 38 C.F.R. § 3.310 is also not available.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed arthritis is related to his active duty service.  Medical evidence does not reflect the Veteran developed arthritis during, or for several decades after, his active duty service.  Additionally, the medical evidence does not contain any opinion otherwise suggesting the Veteran's currently diagnosed arthritis was otherwise related to his active duty service.  Arthritis is also not included on the list of diseases associated with exposure to herbicides.  Finally, the Veteran's diagnosed arthritis cannot be service connected secondary to his non-service-connected diabetes.  Therefore, the elements of service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in January and April of 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment, post-service VA treatment, private treatment, and records from the Social Security Administration have all been obtained and associated with the claims file.

As discussed above, the Veteran was initially scheduled for a hearing before the Board, but he failed to report to his scheduled hearing date.  VA regulations provide that if the Veteran fails to appear for a scheduled hearing then the case with proceed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).  Therefore, no further actions were required by the VA.

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed in detail above for each of the disorders, the evidence fails to establish any in-service injury or event, or other indication the disability may be related to service.  Accordingly, a VA examination was not required regarding any of the above-discussed appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

  
ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for arthritis is denied.


REMAND

The Veteran is also seeking service connection for his bilateral hearing loss.  VA treatment records suggest the Veteran was provided with an audiogram in April 2010, although the results of this testing are not included in the claims file.  (However, the results of the Maryland CNC word testing of 76 percent in both ears that are included reflect the Veteran has a current bilateral hearing loss disability for VA purposes.)  Accordingly, remand is required to obtain the results of this relevant VA testing. 

Furthermore, during his January 2006 VA examination, the Veteran reported he could not hear high-pitched noises since his service, suggesting a possible connection between his current hearing loss and his active duty service.  Therefore, the elements of McLendon v. Nicholson, 20 Vet. App. 79 (2006) have been met, and a VA examination should also be provided upon remand.  The examiner is asked to specifically consider the results of audiometric testing at the Veteran's November 1970 enlistment examination which note he had some degree of hearing loss pre-existing his active duty service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records from the VA medical centers in Columbia and Greenville, South Carolina related to the Veteran's hearing acuity, including the complete results of April 2010 audiometric testing, and associate them with the claims file.

2.  After obtaining the updated VA treatment records, schedule the Veteran for a VA examination to evaluate the nature and severity of his hearing loss.  The examiner should be provided with the Veteran's complete claims file, and a full rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, including the results of audiometric testing conducted at the Veteran's November 1970 entrance examination noting pre-existing hearing loss and the Veteran's lay statements suggesting in-service loss of hearing acuity, the examiner is asked to address the following questions:
	
a)  Is it as likely as not, 50 percent or greater, that the Veteran's pre-existing hearing loss increase in severity during his active duty service?

b)  If so, was the increase in severity clearly and unmistakably (obvious, undebatable, etc) due to the natural progression of his pre-existing hearing loss?


3.  Then, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


